Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Vera Vitt, RN,
(PTAN: 161685),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1723
Decision No. CR3623

Date: February 4, 2015

DECISION

Wisconsin Physicians Service Insurance Corporation (WPS), an administrative contractor
acting on behalf of the Centers for Medicare & Medicaid Services (CMS), denied the
Medicare enrollment application of Petitioner, Vera Vitt, RN, finding she did not meet all
Medicare requirements for nurse practitioners. Petitioner appeals this denial. I find that
WPS properly denied Petitioner’s application because she does not have a certification by
a recognized national certifying body that has established standards for nurse
practitioners.

I. Background

Ina letter dated May 21, 2014, WPS denied Petitioner’s Medicare enrollment application
because Petitioner was not certified by a recognized national certifying body that has
established standards for nurse practitioners. CMS Ex. 1. Petitioner sought
reconsideration. In the reconsidered determination, dated July 9, 2014, WPS’s hearing
officer affirmed the denial.! CMS Ex. 3.

' The reconsidered determination incorrectly cited the applicable regulation but quoted
the correct language of the applicable regulation.
Petitioner timely filed a request for hearing before an administrative law judge. The case
was assigned to me, and | issued an Acknowledgment and Pre-hearing Order (Pre-
earing Order). In accordance with my Pre-hearing Order, CMS timely filed its pre-
earing exchange consisting of a motion to dismiss, a motion for summary judgment,
supporting briefs, and CMS Exhibits (Exs.) 1-3. Petitioner did not file a response as I
directed. On November 19, 2014, I issued an order indicating that due to her failure to
respond, Petitioner appeared to have abandoned her hearing request. I directed her to
respond, showing cause why I should not dismiss her hearing request and also directed
er to explain, at a minimum, whether she disagreed with CMS’s arguments and
evidence. Petitioner responded, submitting a one-page response, a four-page attachment
consisting of a letter from the Director of Graduate Programs for the School of Nursing at
Wichita State University, and a three-page form titled “Validation of Advanced Practice
Nursing Education,” indicating the coursework and clinical hours Petitioner completed
for her concentration as a Psychiatric/Mental Health Clinical Nurse Specialist. I refer to
this attachment as P. Ex. 1.

I admit CMS’s Exs. 1-3 and P. Ex. 1 without objection from the parties. Neither party
submitted a list of proposed witnesses, nor filed written direct testimony as my Pre-
earing Order directed. Pre-hearing Order 8-10. Therefore, as explained in that order,
there is no need for cross-examination, an in-person hearing is not necessary, and I will
decide this matter on the written record. Pre-hearing Order §11; Marcus Singel, D.P.M.,
DAB No. 2609 at 5-6 (2014).

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to Medicare-eligible
beneficiaries may only be made to eligible providers of services and suppliers.” Act

§§ 1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395u(h)(1)). The Act
requires the Secretary of Health and Human Services to issue regulations that establish a
process for the enrollment of providers and suppliers, including the right to a hearing and
judicial review of certain enrollment determinations. Act § 1866(j) (42 U.S.C.

§ 1395cc(j)).

> A “supplier” can also furnish services under Medicare, and the term applies to
physicians, other non-physician practitioners, and facilities that are not included within
the definition of the phrase “provider of services.” Act §1861(d) (42 U.S.C.

§ 1395x(d)).
IL. Findings of Fact and Conclusions of Law

1. CMS had a legitimate basis to deny Petitioner’s application for Medicare
enrollment and billing privileges because she does not have a certification by
a recognized national certifying body that has established standards for nurse
practitioners.

The regulations for Medicare Part B coverage for nurse practitioner services at 42 C.F.R.
§ 410.75(b) provide:

Qualifications. For Medicare Part B coverage of his or her
services, a nurse practitioner must be a registered nurse who is
authorized by the State in which the services are furnished to
practice as a nurse practitioner in accordance with State law, and
must meet one of the following:

(1) Obtained Medicare billing privileges as a nurse practitioner
for the first time on or after January 1, 2003, and meets the
following requirements:
(i) Be certified as a nurse practitioner by a recognized national
certifying body that has established standards for nurse
practitioners.
(ii) Possess a master’s degree in nursing or a Doctor of Nursing
Practice (DNP) doctoral degree.

(2) Obtained Medicare billing privileges as a nurse practitioner
for the first time before January 1, 2003 and meets the standards in
paragraph (b)(1)(i) of this section.

(3) Obtained Medicare billing privileges as a nurse practitioner
for the first time before January 1, 2001.

CMS may deny a provider or supplier’s enrollment in the Medicare program if
the provider or supplier at any time is found not to be in compliance with
Medicare enrollment requirements. 42 C.F.R. § 424.530(a)(1).

Petitioner represents to me that she graduated in 2000 and received Medicare billing
privileges as a nurse practitioner for the first time in 2001. P. Ex. 1. Similarly, WPS had
no record that she had billing privileges before January 1, 2001. CMS Ex. 3, at 2. Only a
nurse practitioner who obtained Medicare billing privileges prior to January 1, 2001, is
excused from the Medicare requirement of certification by a national certifying body.
There is no dispute that Petitioner is not certified as a nurse practitioner by any national
certifying body that has established standards for nurse practitioners. Therefore, WPS
had a legitimate basis for denying Petitioner’s application for not meeting this
certification requirement.

2. State requirements for nurse practitioners do not preempt the regulatory
requirements for nurse practitioners in the Medicare program.

Petitioner argues that her lack of certification should not preclude her Medicare
enrollment. P. Ex. 1. She filed a letter signed by the Director of Graduate Programs,
Wichita State University, School of Nursing, explaining that the Kansas State Board of
Nursing does not require nurse practitioners to be nationally certified. P. Ex. 1.
However, a state’s requirements do not preempt Medicare requirements, and I am not
authorized to ignore the regulations that establish a nurse practitioner’s eligibility for
Medicare enrollment.

/s/
Joseph Grow
Administrative Law Judge

